UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1140


In Re:   HARRY JAMES WILLIAMS,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (8:10-cr-00102-DKC-2; 8:11-cv-00950-DKC)


Submitted:   April 20, 2012                 Decided:    May 3, 2012


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harry James Williams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Harry James Williams petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion to vacate, set aside, or correct his sentence under 28

U.S.C.A. § 2255 (West Supp. 2011).         He seeks an order from this

court directing the district court to act.              Our review of the

district court’s docket reveals that the district court denied

the motion on March 21, 2012.        Accordingly, because the district

court   has   recently     decided   Williams’    motion,    we   deny   the

mandamus   petition   as   moot.     We   also   deny   Williams’   pending

motion for a certificate of appealability without prejudice to

his ability to re-file it in his direct appeal from the district

court’s denial of his § 2255 motion.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            PETITION DENIED




                                     2